Townsend, Presiding Judge.
The bill of exceptions in this case, after reciting the final judgment of the court, states merely that “Plaintiff disagrees with this ruling.” A bill of exceptions containing no assignment of error cannot be entertained by this court. Lawson v. Brown, 31 Ga. App. 302 (120 SE 550). Examination of the record in the Lawson case shows that it recited only: “The judgment in said case was adverse to petitioner and he is dissatisfied therewith.” In neither case does the bill of exceptions “specify plainly . . . the alleged error” as required by Code Ann. § 6-901, and the motion to dismiss the bill of exceptions is therefore meritorious.
*126Decided June 22, 1961
Rehearing denied July 7, 1961.
A. B. Parker, for plaintiff in error.
O. W. Roberts, Jr., contra.

Writ of error dismissed.


Frankum and Jordan, JJ., concur.